     Case: 1:21-cv-03836 Document #: 42 Filed: 08/26/21 Page 1 of 1 PageID #:906

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Oakley, Inc.
                                                    Plaintiff,
v.                                                               Case No.: 1:21−cv−03836
                                                                 Honorable Sharon Johnson
                                                                 Coleman
The Partnerships and Unincorporated
Associations Identified on Schedule "A"
                                                    Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, August 26, 2021:


        MINUTE entry before the Honorable Sharon Johnson Coleman: Telephone motion
hearing held on 8/26/2021. Defendants did not appear nor contact the Court. The Court
notes that defendant No. 30 boyandgirlfriend filed a response to plaintiff's motion to strike
their response to the motion for preliminary injunction [39] pro se. Counsel for plaintiff
reported that defendant did not reach out to them nor have they had any correspondence
from defendant. The Court grants the motion and strikes defendant's response [38].
Plaintiff's motion for entry of a preliminary injunction [32] is granted. Enter Preliminary
Injunction Order. Mailed notice. (ym, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
